1

2

3
                                         UNITED STATES DISTRICT COURT
4
                                  FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6        UNITED STATES OF AMERICA,                                    CASE NO. 1:17-CR-00255-LJO-SKO
7                                   Plaintiff,
                                                                      ORDER GRANTING IN PART AND
8                            v.                                       DENYING IN PART REQUEST FOR
                                                                      TRANSCRIPTS AND ORDERS
9        KYLE PETERSEN,
10                                  Defendant.
                                                                      (ECF No. 76)
11

12

13              Before the Court is defendant Kyle Petersen’s (“Defendant”) Request for Court Transcripts and

14 Court Orders (“Motion”), filed August 29, 2019, requesting a copy of transcripts in his case from

15 January 7, 2019; March 18, 2019; March 20, 2019; and July 15, 2019, as well as court orders entered on

16 January 24, 2019; March 18, 2019; and July 15, 2019. Defendant seeks these materials in relation to a
                 1
17 pending Bivens action he has filed, Case No. 1:19-cv-00138-DAD-EPG. On February 19, 2019,

18 Defendant was granted permission to proceed in forma pauperis in the civil matter. See ECF No. 5,

19 1:19-cv-00138-DAD-EPG. For the following reasons, Petitioner’s Motion is GRANTED IN PART and

20 DENIED IN PART.

21                                       I. LEGAL STANDARD AND ANALYSIS
                A litigant who has been granted in forma pauperis status may move to have transcripts produced
22
     at government expense. Two statutes must be considered whenever the district court receives a request
23
     to prepare transcripts at the government’s expense. First, 28 U.S.C. § 1915(c) defines the limited
24

25   1
         Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
                                                                  1
1
     circumstances under which the Court can direct the government to pay for transcripts for a litigant
2    proceeding in forma pauperis:

3               (c) Upon the filing of an affidavit in accordance with subsections (a) and (b) and the
                prepayment of any partial filing fee as may be required under subsection (b), the court may
4               direct payment by the United States of the expenses of (1) printing the record on appeal in
                any civil or criminal case, if such printing is required by the appellate court; (2) preparing
5               a transcript of proceedings before a United States magistrate judge in any civil or criminal
                case, if such transcript is required by the district court, in the case of proceedings conducted
                under section 636(b) of this title or under section 3401(b) of title 18, United States Code;
6               and (3) printing the record on appeal if such printing is required by the appellate court, in
                the case of proceedings conducted pursuant to section 636(c) of this title. Such expenses
7               shall be paid when authorized by the Director of the Administrative Office of the United
                States Courts.
8
     28 U.S.C. § 1915(c). None of these circumstances apply here.
9
                Second, 28 U.S.C. § 753(f) allows the Court to order the government to pay for transcripts only
10
     if “the trial judge or a circuit judge certifies that the suit or appeal is not frivolous and that the transcript
11
     is needed to decide the issue presented by the suit or appeal.” A request for a transcript at government
12
     expense should not be granted unless “the appeal presents a substantial issue.” Henderson v. United
13
     States, 734 F.2d 483, 484 (9th Cir. 1984). The same is no less true of a suit, rather than an appeal.
14
                Here, Defendant asserts in his civil suit that federal agents violated his Fourth Amendment rights
15
     when the agents searched Defendant’s cell phones without first securing a warrant. ECF No. 1 at 3,
16
     1:19-cv-00138-DAD-EPG. As it relates to the content of the transcripts, the Court notes that Defendant
17
     did not stand trial in his criminal case. Instead, Defendant pled guilty after the Court granted in part and
18
     denied in part his two motions to suppress evidence related to the cell phone searches.2 ECF Nos. 24, 35,
19
     38, 46, 50. The motion to suppress relevant here—Defendant’s first motion—was decided on papers
20
     submitted by counsel; no hearing was conducted. ECF Nos. 24, 33, 34, 35.3 Part of the substance of
21
     Defendant’s first motion to suppress now serves as the gravamen of his civil suit.
22
                Relevant to the second prong of 28 U.S.C. § 753(f), the above history of Defendant’s first motion
23
     to suppress makes clear that the transcripts from the dates requested by Defendant are not necessary to
24
     2
25       Defendant later attempted to withdraw his plea on other grounds. ECF No. 57, 66.
     3
         Defendant’s second motion to suppress did not concern the federal agents named in his civil suit. ECF No. 38, 46.
                                                                     2
1    decide the issue presented by Defendant’s civil suit. No witnesses were called in the first motion, and no

2    testimony was taken. ECF Nos. 7, 34, 35. Of the transcripts requested for January 7, 2019; March 18,

3    2019; March 20, 2019; and July 15, 2019, only the January transcript is related in any way to

4    Defendant’s first motion to suppress; however, that January court date ultimately resulted in a

5    continuance of the hearing that had been scheduled (and which ultimately was cancelled). ECF Nos. 31,

6    46, 51, 66.4 The other transcripts requested by Defendant relate to his second motion to suppress, his

7    change of plea hearing, and his sentencing. Because the transcripts requested by Defendant are facially

8    unrelated to Defendant’s present civil suit and Defendant has not suggested why relevant (let alone

9    “necessary”) information might be contained therein, his request for transcripts is DENIED.

10            Defendant also requests copies of court orders dated January 24, 2019; March 18, 2019; and July

11 15, 2019. The January 24, 2019, orders, ECF Nos. 34 and 35, the latter of which is an amended version

12 of the former, relate to Defendant’s suit and substantiate Defendant’s contention in his suit that evidence

13 searched by federal agents was suppressed. “[T]he Clerk does not ordinarily provide free copies of case

14 documents to parties” and “charges $.50 per page for copies of documents.” Marsh v. Vegianelli, No.

15 1:09-cv-01243-GSA-PC, 2012 WL 5505079, at *2 (E.D. Cal. Nov. 13, 2012) (citing see 28 U.S.C. §

16 1914(a)). However, given that both of the Court orders entered on January 24, 2019, are text-only

17 minute orders, the burden is minimal. So, as a courtesy, this request is GRANTED.

18            Defendant’s request for court orders entered on March 18, 2019, and July 15, 2019, is DENIED.

19 These are procedural minute orders that do not pertain directly to Defendant’s civil suit. Of course,

20 Defendant is welcome to request copies of any public document on his docket at regular clerk’s office

21 rates.

22

23   4
       At the aborted hearing, the government informed the Court of the possibility that it would not be opposing Defendant’s first
     motion to suppress and briefly summarized its reasons, but all parties agreed to await further investigation by the
24   government, and the Court did not take testimony or rule based on the government’s speculative proffer. ECF No. 32 at 2-5.
     The government ultimately filed a Statement of Non-Opposition, ECF No. 33, outlining all relevant factual and legal
25   information. That paper and Defendant’s first Motion to Suppress, ECF No. 24, not statements made at the January 7, 2019,
     hearing, served as the Court’s basis for its ruling on January 24, 2019. ECF No. 35.
                                                                   3
1                                     II. CONCLUSION AND ORDER

2         For the foregoing reasons, IT IS HEREBY ORDERED that:

3         1. Defendant’s request for transcripts is DENIED; and

4         2. Defendant’s request for a copy of the Court’s orders from January 24, 2019, ECF Nos. 34

5               and 35, is GRANTED, and the Clerk is directed to mail a copy of those minute orders to

6               Defendant along with a copy of this Order; and Defendant’s request for the Court’s orders

7               from March 18, 2019, and July 15, 2019, is DENIED.

8

9    IT IS SO ORDERED.

10     Dated:     September 23, 2019                        /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                        4
